Case 1:20-cv-01827-GPG Document 15 Filed 07/16/20 USDC Colorado Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

 

F L ED COURT
Civil Action No. 1:20-CVC-01827-GPG UNITED STATES COLORADO
JUL 16 2020
REY P. VLULWELL
HARLIE W. LOESBY, JEFF CLERK
an individual Plaintiff ee
Vv.

JENNIFER L. FISCHER, ESQ.

LISA C. SECOR, ESQ.

RONNIE FISCHER, ESQ.

FISCHER & FISCHER, ESQ., P.C., a Colorado Corporation
Defendants,

 

CONFIDENTIAL SEALED NOTICES AND REQUESTS
PLAINTIFF REQUEST FOR CONFIDENTIALITY OF NOTICE OF DISABILITIES AND
REQUESTS FOR RULES MODIFICATION AND ACCOMMODATIONS AND INTERACTIVE PROCESS

 

COMES NOW Plaintiff Harlie W. Loesby to submit his first Request for Modifications of
Rules, Practices, and Accommodation by permitting Confidentiality of submissions to this Court

regarding his Disabilities and Requests for Accommodations in Civil Action Complaint No. 1:20-
CVC-01827-GPG.

1. The goal of The Americans with Disabilities Act and USDOJ Regulations is to ensure
Disabled, at-risk Veterans like Plaintiff will be allowed to effectively compete in this
litigation v. three Non-Disabled Fischers.

2. According to ADA, and Section 504, and USDOJ Rules, Notices of Disabilities and
Requests for Modifications and Accommodations, and Consultations are "strictly
confidential. "

   

1
HWL Confidentiality Fischer Notices Requests 1: 20-CV-01827-GPG
July 13, 2020
Case 1:20-cv-01827-GPG Document 15 Filed 07/16/20 USDC Colorado Page 2 of 13

“The Confidentiality of Disability-Related Information is Protected. "Under Section 504
of the Rehabilitation Act of 1973 and the Americans with Disabilities Act of 1990.
Confidentiality is strictly enforced to protect the privacy of the student and to prevent
the student from being discriminated against (Harlie) based on a disability. Disability-
related information is treated the same as medical information and is handled under the
same strict rules of Confidentiality as other medical information."
-//www.gallaudet.edu/office-for-students-with-disabilities/a
from-oswd/confidentiality-and-release-of-information

-for-services-

       

REQUEST

Plaintiff Harlie W. Loesby requests the Court Seal his Notices of 100% Disabilities and Requests
for Modifications, and Accommodations, and Interactive Process “strictly confidential” and
Sealed by the Court.

Respectfully submitted this July 13, 2020,

RRL
fo LNA?

Harli¢ Loesby”

Plaintif pro-se

At-Risk by Age 75 |

70% Disabled by Defendants

Pro Se by Defendants Termination

 

Harlie Loesby

19067 East 57* Place
Denver, Colorado 80249
(970) 309-1560

harlie@hwloesby.net

2
HWL Confidentiality Fischer Notices Requests 1: 20-CV-01827-GPG
July 13, 2020
Case 1:20-cv-01827-GPG Document 15 Filed 07/16/20 USDC Colorado Page 3 of 13

CERTIFICATE OF FILING AND NO SERVICE

| certify that on July 13, 2020, a true and correct copy of this CONFIDENTIAL SEALED Notice of
Disabilities and Request for Modifications, Accommodations and Interactive Process was Filed
with the United States District Court in Denver only, for Case No: 1: 20-CV-01827-GPG by U.S.
Mail and by Email, but was not served to the Defendants according to ADA and USDO)
implementing Regulations at ADA.Gov.

Andrea Garcia
Operations Supervisor
U.S. District Court
District of Colorado
901 19th Street
Denver, CO 80294

| certify that on this 13° day of July 2020, a true and correct copy of the above Notices and
Request for Confidentiality was filed with the Denver Federal District Court via U.S. Mail or

Email.

 

 

Harlie Loesby

Paint oro

At-Risk by-Age 75

70% Disabled by Defendants

Pro Se by Defendants Termination

3
HWL Confidentiality Fischer Notices Requests 1: 20-CV-01827-GPG
July 13, 2020
Case 1:20-cv-01827-GPG Document 15 Filed 07/16/20 USDC Colorado Page 4 of 13

May 26, 2017

To Whom it May Concern:

| have known Harlie Loesby for several years and am pleased to provide him a reference here. |
understand that Harlie is to help people with disabilities. Harlie is a former U.S. Army Captain
who served in Vietnam with Distinction, having been awarded a Combat Bronze Star. He is
intelligent and responsible. He has never shown abusive or aggressive tendencies. He was the
Owner and CEO of a multi-million-dollar international business for 30 years. | believe he would
be a good role model in caring for people with Disabilities. He listed with the State of Colorado

as a Disabled Victims Advocate. Harlie would be an asset to care for other people.

Signed: Sally Christopher —

Sally Services, Inc.
VA, RN,

 

4
HWL Confidentiality Fischer Notices Requests 1: 20-CV-01827-GPG
July 13, 2020
Case 1:20-cv-01827-GPG Document 15 Filed 07/16/20 USDC Colorado Page 5 of 13

 

Department of Memorandum

Veterans Affairs

Date: 09/28/2017

From: Renee Harrs Field Examiner
Subj: Request for competency review
To: Rating Achvity

i met with HARLIE LOESBY. C 26066507. on 09/11/2017. to conduct a requisite field
examination.

As part of the field examination, | internmewed Mr. LOESBY: to determine if he had the
ability to understand his income and expenses and was able to manage his VA benefits
independentiy.

Mr. LOESBY demonstrated to this field examiner that he was knowledgeable of his
financial assets and obligations. He was able to identify all income sources and
amounts and relate specific information regarding his day-to-day expenditures. It was
also noted that he has successfully managed his VA benefit independently since
01/30/2017, the date he began receiving his benefits by Supervised Direct Payment

HARLIE LOESBY is capable of managing his VA benefit and the information contained
in this memorandum should be considered as evidence to support a rating of
campetency in accordance with M24-1, lll.iv.8.A4 4.b and d.

if the information supplied is not sufficient to determine competency, please schedule a
VA examination for this purpose as soon as possible. Please provide the decision to
Salt Lake City Fiduciary Huo.

 

 

 

5
HWL Confidentiality Fischer Notices Requests 1: 20-CV-01827-GPG
July 13, 2020

 
Case 1:20-cv-01827-GPG Document 15 Filed 07/16/20 USDC Colorado Page 6 of 13

Bronze Star Medal

 

The Bronze Star Medal was established by Executive Order 9419, 4 February 1944 (superseded
by Executive Order 11046, 24 August 1962, as amended by Executive Order 13286, 28 February
2003). The Bronze Star Medal may be awarded by the Secretary of the Army of the United
States, after 6 December 1941, distinguishes, or has distinguished himself by heroic or
meritorious achievement or service in a combat theater.

6
HWL Confidentiality Fischer Notices Requests 1: 20-CV-01827-GPG
July 13, 2020

 
Case 1:20-cv-01827-GPG Document 15 Filed 07/16/20 USDC Colorado Page 7 of 13
Case 1:20-cv-01827-GPG Document 15 Filed 07/16/20 USDC Colorado Page 8 of 13
Case 1:20-cv-01827-GPG Document 15 Filed 07/16/20 USDC Colorado Page 9 of 13

. File Number: 26066507

 

 

 

 

 

LOESBY, HARLIE W
Monthly co mc
Entitlement Amount | Payment Start Date Reason
$3,476.65 Mar 1, 2020 Compensation Rating Adjustment,
Special Monthly Compensation
Adjustment

 

 

We are currently paying you as a single Veteran with no dependents.

If payments are due, you should receive your first payment, if not already in receipt of payments,
within 7-10 days of this notice.

See Explanation of Payment for more details about your payment.

Your payment will be directed to the financial institution and account number that you specified.
To confirm when your payment was deposited, please contact your financial institution.

If this account is no longer open,

 

please notify us immediately.

 

 

 

What You Should Do If You Disagree With Our Decision

If you do not agree with our decision, you have one year from the date of this lettcr to select a
review option in order to protect your initial filing datc for effective date purposcs. You must file
your request on the required application form for the review option desired. The table below
represents the review options and their respective required application form.

 

Review Option —— Required Application Form

 

Supplemental] Claim VA Form 20-0995, Decision Review Request: Supplemental
Claim

 

 

 

 
Case 1:20-cv-01827-GPG Document15 Filed 07/16/20 USDC Colorado Page 10 of 13

_ File Number: 26066507
LOESBY, HARLIE W

Explanation of Payment
We are currently paying you as a single Vetcran with no dependents.

Your combined cvaluation is 30 percent or more disabling; thercfore, you may be eligible for
additional benefits based on dependency. We may be able to pay you retroactive benefits for
your dependents if you submit your dependency claim within a year from the date of this Ictter.
If you wish to notify us of your dependents, please do so through eBenefits, an electronic
resource in a self-service environment. Use of these resources often helps us serve you faster!
Just visit www.eBenefits.va.gov to enroll and submit your dependency information. If you would
prefer to submit your request to add your dependents to your award in paper, please complete,
sign, and return VA Form 21-686c, Application Request to Add and/or Remove Dependents. You
can locate the appropriate form(s), please the visit the following website: www.va.gov/vaforms.

Please Take Action: What Things Affect Your Right to Payment?

Please notify VA immediately if there is a change in any condition affecting your nght to
continued payments. If you don’t notify us of these changes immediately, you may have to return
any overpayments. Those changes include:

 

Evidence received shows a change is warranted.

 

Military Pay or Worker's Compensation: Your payments may be affected by the following,

which you must bring to our attention:

e Rccntrance into active military or naval service.

e Receipt of armed forces service retirement pay, unless your retirement pay has already been
reduced because of award of disability compensation.

e Receipt of benefits from the Office of Federal Employees Compensation.

e Receipt of active duty or drill pay as a reservist or member of the National Guard.

 

Dependents: If you have a disability rating of 30 percent or more, you must advise VA of any
change with your spouse or children.

 

Hospitalization: If your award includes Aid and Attendance benefits, wc may reduce this
additional allowance if you are admitted to a hospital, nursing home, or domiciliary care at VA
expense.

 

Incarceration: Benefits will be reduced if you are incarcerated in a federal, state, or local
penal institution for more than 60 days for conviction of a felony.

 

Lack of Cooperation: We may stop monthly payments if you:

e fail to submit evidence we requested,

e fail to attend a VA examination when requested, or

e Submit false or fraudulent evidence to VA, or cause false or fraudulent cvidence to be
submitted to VA.

Fraud/Lying to Government: The law provides severc penalties, which include fines,

 

 

 

 

Page 5
Case 1:20-cv-01827-GPG Document15 Filed 07/16/20 USDC Colorado Page 11 of 13

. File Number: 26066507
LOESBY, HARLIE W

 

and your VA compensation award provides an cffective rating date that was prior to your
loan closing date, then you may be cligible for a funding fee refund. Pleasc contact cither
your current mortgage servicer or a VA Regional Loan Center at (877) 827-3702 to begin
the refund proccss.

e Home upgrade due to disability: For more information, please visit
www.bencfits.va.gov/homeloans/adaptedhousing.asp.

e Car upgrade duc to disability: For more information, please call 1-800-827-1000 or visit
www.vets.gov/disability-benefits/conditions/spccial-claims/automobile/.

e Government life insurance premiums: For more information, please call 1-800-669-8477 or
visit www.benefits.va.gov/insurance.

 

Armed Forces Commissary and Exchange:

e Armed Forces Commissary and Exchange: For more information, please visit
www.cbencefits.va.gov to locate your Regional Benefit Office, please visit
www.vets.gov/facility-locator/.

 

Payment for Travel:

e Payment for Travel: You may be eligible for reimbursement for beneficial travel mileage
for previous VA medical appointments because of your newly granted service-connected
conditions. You must make a request for such reimbursement within 30 days of this letter
by contacting the Enrollment office at your Medical Center and providing a copy of this
letter.

 

State Benefits:

e State Bencfits: For more information, please visit www.va.gov/statedva. htm.

 

Social Security Administration (SSA) Benefits:

benefits, please call SSA at 1-800-772-1213 (Hearing Impaired TTY line 1-800-325-0778)
or visit wWww.ssa.gov.

 

 

Page 7

e Social Sccurity Administration (SSA) Bencfits: For more information about Social Security

 

ae Ce a nn
a

+ ee -
Pheri
Raps s

oe BY
Ye SK Se
AR RR

67208 OD YAANAC
Id HLZS 3 L906)
AgS301 SNYVH

agar es
BORE ds.

i.
“

 

a
aye
s

 

othe

nin
te Be
ae Peat
renee
Was

wry
he
me

 

 

i
v .;
n
=
5 Re
z © OM tN oe
< oO O° ee
Bao :
—_
*e08
Q4+4°
Ot3Q
2nOQ
87a
2 m4
QO
_
Zz
QO

sees.
2 Ree

1s entenanee Bak =D,

whe,

ARS

eotee,

ftp ie

Ge
ay

 
Case 1:20-cv-01827-GPG Document15 Fitee07/16/20~"USb@toulorado “Page 13 of 13

a

 

awe

G
